Opinion by
Kincheloe, J.
At the trial sample pieces of cloth were received in evidence as collective exhibit 1, and it was agreed that said samples be submitted for analyses, both sides to abide by the result. From the reports of the Government chemist, received in evidence as collective exhibit 2, the court found that certain of the cotton cloth is not jacquard-figured, but is dutiable as cotton cloth under the provisions of paragraph 904, as claimed. The protests were sustained to this extent.